Citation Nr: 0009137	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-41 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left knee injury prior to August 
18, 1997, and an increased evaluation in excess of 20 percent 
after October 1, 1997.

2.  Entitlement to an initial evaluation in excess of 20 
percent for right iliac and femoral artery occlusion.

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Louisville Regional 
Office (RO) rating decisions issued in August 1994, December 
1997 and May 1999.

By an August 1994 rating action, the RO denied entitlement to 
an increased evaluation for the veteran's service-connected 
residuals of a left knee injury, evaluated as 10 percent 
disabling.  By VA Form-9 received in November 1994, the 
veteran filed notice of disagreement (NOD) with the RO's 
denial of this claim, and the RO issued a statement of the 
case (SOC) in June 1995.  By a statement received in August 
1995, the veteran asserted that he continued to experience 
left knee pain.  This assertion is construed by the Board as 
a substantive appeal for the increased rating for residuals 
of a left knee injury issue.

By December 1997 rating decision, the RO granted service 
connection for the veteran's right iliac and femoral artery 
occlusion, and assigned it a 20 percent evaluation, effective 
March 22, 1993.  By VA Form 21-526 received in July 1998, the 
veteran filed NOD with the RO's assignment of a 20 percent 
evaluation.  In May 1999, the RO issued a SOC for this issue, 
and, by VA Form 21-4138 received in July 1999, the veteran 
filed his substantive appeal.

In January 1998, the RO assigned a temporary total (100 
percent) rating for the veteran's service-connected residuals 
of a left knee injury under 38 C.F.R. § 4.30, effective 
August 18, 1997, to September 30, 1997, and increased the 
evaluation for this disability to 20 percent, effective 
October 1, 1997.  

Regarding the left knee injury, because the veteran's claim 
has been pending on appeal since 1994, when he initially 
perfected the issue of entitlement to an increased rating in 
excess of 10 percent for a left knee injury, and because the 
assigned effective date from the current 20 percent rating is 
not in effect prior to October 1, 1997, the Board notes that 
the period of the veteran's claim from 1994 to 1997 still 
remains on appeal.  Further, subsequent to October 1, 1997, 
because applicable rating provisions provide for a rating in 
excess of 20 percent, that portion of the claim also remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Considering the foregoing, the Board finds that the issue as 
stated on the title page for the left knee injury claim more 
adequately encompasses the veteran's appeal.

In June 1998, the RO amended the effective date for the grant 
of service connection for the veteran's right iliac and 
femoral artery occlusion from March 22, 1993, to March 12, 
1992.

By May 1999 rating decision, the RO denied the veteran's 
claim of service connection for bronchitis.  By VA Form 21-
4138 received in July 1999, the veteran filed NOD with the 
RO's denial of this claim, and the RO issued a SOC in August 
1999.  By VA Form 646 received in November 1999, the veteran 
filed his substantive appeal.

By the May 1999 rating decision, the RO also denied an 
increased evaluation for the veteran's bilateral hearing 
loss, evaluated as 10 percent disabling.  By VA Form 21-4138 
received in July 1999, the veteran asserted that an increased 
rating was warranted for his service-connected right ear 
hearing loss.  This assertion is construed by the Board as a 
NOD with the RO's May 1999 denial of his claim for an 
increased evaluation for a right ear hearing loss.  The Board 
observes that the veteran has not yet been provided a SOC as 
to this issue.  This matter will be addressed in the remand 
portion of this decision.

Subsequent to issuance of the last supplemental statement of 
the case (SSOC), copies of private medical records from J. 
W., M.D., were associated with the claims folder.  The RO did 
not issue a SSOC; however, as these records are duplicative 
of material already of record, they need not be referred to 
the RO for inclusion in another SSOC.  38 C.F.R. §§ 19.37, 
20.1304 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.  The duty to assist 
has been satisfied.

2.  Prior to August 18, 1997, the veteran's residuals of a 
left knee injury were productive of minimal limitation of 
motion with minimal degenerative changes.  The veteran's left 
knee disability was productive of no more than slight 
impairment.

3.  Subsequent to October 1, 1997, the veteran's residuals of 
a left knee injury are manifested by moderate limitation of 
motion with extension to 0 degrees and flexion to 110 
degrees, pain on movement, and mild to moderate degenerative 
joint disease.  Evidence of severe subluxation or severe 
instability; limitation of motion to at least 15 degrees of 
flexion or 20 degrees of extension; or malunion of the left 
tibia and fibula is not present.  The veteran's left knee 
disability is productive of no more than moderate impairment.

4.  The medical evidence dated from March 12, 1992, to 
January 11, 1994, does not show that the right iliac and 
femoral artery occlusion was productive of well-established 
cases with intermittent claudication or recurrent episodes of 
superficial phlebitis.

5.  The medical evidence shows that the veteran has been 
treated for well-established cases of right iliac and femoral 
artery occlusion and intermittent claudication since January 
12, 1994, but does not show that he experienced persistent 
coldness in his right extremity or that he has claudication 
on walking less than 25 yards, persistent coldness in his 
right extremity, or a right ankle/brachial index of 0.5 or 
less.

6.  The medical evidence does not show that the veteran's 
bronchitis became manifest in service or is related to active 
service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee injury prior to August 18, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256-5262 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left knee injury subsequent to October 1, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 
4.71a, Diagnostic Codes 5003, 5256-5258 and 5260-5262 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for right iliac and femoral artery occlusion from March 12, 
1992, to January 11, 1994, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7116 (1997).

4.  The criteria for a 40 percent evaluation for right iliac 
and femoral artery occlusion have been met from January 12, 
1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7114 (1999).

5.  The veteran's bronchitis was not incurred in or related 
to active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran contends that the symptoms associated with his 
service-connected residuals of a left knee injury are more 
disabling than reflected by the currently assigned 20 percent 
evaluation.  He maintains that an increased evaluation is 
warranted for his residuals of a left knee injury.

The veteran has also disagreed with the 20 percent rating 
that the RO assigned his service-connected right iliac and 
femoral artery occlusion.  He maintains that the symptoms 
associated with this disability warrant an increased 
evaluation.

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are well grounded under 
38 U.S.C.A. § 5107(a), as they are plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of his residuals of a left knee injury and right 
iliac and femoral artery occlusion (within the competence of 
a lay party to report) are sufficient to well ground these 
claims.  

VA has a duty to assist.  It is acknowledged that in a 
statement received in November 1994, the veteran's wife 
indicated that he received Social Security Administration 
(SSA) disability benefits.  To that extent, it is also noted 
that the veteran has not indicated that there are any SSA 
records in existence which pertain to his service-connected 
residuals of a left knee injury or right iliac and femoral 
artery occlusion.  Thus, there is no basis for further 
development of the record to obtain records from SSA.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).  After reviewing the 
evidence of record, the Board finds that the facts relevant 
to these issues have been properly developed and that the VA 
duty to assist the veteran has been satisfied.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Residuals of a Left Knee Injury

The veteran's service-connected residuals of a left knee 
injury may be rated under Diagnostic Codes 5003, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 and 5263.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee.  When ankylosis is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a rating of 30 percent is 
warranted.  When the ankylosis is in flexion between 10 and 
20 degrees, a rating of 40 percent is warranted.  When the 
ankylosis in flexion between 20 and 45 degrees, a rating of 
50 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent rating will be assigned, 
and when there is recurrent moderate subluxation or lateral 
instability or other moderate impairment of a knee, a 20 
percent evaluation will be assigned.  A 30 percent evaluation 
requires severe recurrent subluxation or severe lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will warrant a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of 
the semilunar cartilage, although symptomatic warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees and a 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261 provides that a 10 percent rating is 
warranted when extension is limited to 10 degrees and a 20 
percent rating is warranted when extension is limited to 15 
degrees.  A 30 percent evaluation is warranted when extension 
is limited to 20 degrees.  When extension is limited to 30 
degrees, a rating of 40 percent is warranted.  When extension 
is limited to 45 degrees, a rating of 50 percent may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 provides for a 10 percent rating for an 
impairment of the tibia and fibula manifested by malunion, 
with slight knee or ankle disability, and a 20 percent rating 
for an impairment of the tibia and fibula, manifested by 
malunion, with moderate knee or ankle disability.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that, when a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that, where entitlement to VA compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a review of the 
recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.41, 4.42, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In a September 1992 private medical statement, A. K., M.D., 
reported that an examination of the veteran's left knee 
revealed that it had good range of motion and that it was 
stable.  X-ray examination of his left knee revealed minimal 
degenerative changes.  The diagnosis was medial collateral 
ligamentitis.

In March 1993, statements were received from the veteran's 
brother-in-law and friends wherein they indicated that the 
veteran had trouble ambulating because of a left knee injury.

On VA medical examination in April 1993, the veteran's left 
knee flexed to 140 degrees and extended to 0 degrees.  No 
swelling, deformity or effusion was detected.  It was noted 
that he limped mildly on the left side.  X-ray examination of 
his left knee revealed mild osteoarthritis.  The diagnoses 
were status post fall with injury to left knee in 1943 and 
degenerative joint disease of the left knee with mild 
limping.

In an April 1993 private medical statement, M. R., M.D., 
reported that the veteran had trouble walking due to a left 
knee injury.

In August 1993, statements were received from the veteran's 
friends wherein they indicated that the veteran had trouble 
ambulating because of a left knee injury.

Private medical records, from J. W., M.D., show that, in 
January 1994, it was noted that the veteran had persistent 
discomfort and moderate degenerative changes of the left 
knee.

In a June 1994 private medical statement, D. L., M.D., 
reported that an examination of the veteran's left knee 
revealed a large spur formation to palpation and crepitation 
with flexion and extension.

In November 1994, statements were received from the veteran's 
wife and friends wherein they indicated that the veteran had 
trouble ambulating, in part, because of an injury to his left 
knee.

In an August 1995 private medical statement, Dr. R. indicated 
that the 
veteran experienced left knee problems.  Also, in a March 
1997 private medical statement, Dr. R. reported that the 
veteran experienced left knee pain which was the result of an 
in-service left knee injury.

On VA medical examination in June 1997, the veteran's left 
knee flexed to 100 degrees and extended to 0 degrees.  He was 
stable in varus and valgus stress.  X-ray examination of his 
left knee revealed varus alignment with mild joint line 
narrowing.  The pertinent impression was mild degenerative 
arthritis.

On VA medical examination in April 1998, the veteran's left 
knee flexed to 95 degrees and extended to 15 degrees.  He 
experienced severe pain in the medial aspect of the left knee 
joint to palpation.  His varus and valgus were stable and he 
had 2+ effusion in his left knee.  X-ray examination of his 
left knee revealed mild to moderate degenerative joint 
disease.  It was noted that he walked with an antalgic gait.  
The pertinent impressions were mild to moderate antalgic gait 
of the left knee, atrophy of the muscles of the quadriceps of 
the left knee, persistent left knee pain and arthritis of the 
left knee.

VA outpatient treatment records, dated from April 1993 to 
September 1998, show that, in September 1993, the veteran's 
left knee flexed to 125 degrees and extended to 0 degrees.  
The assessment was degenerative joint disease of the left 
knee.  A March 1995 record shows that his left knee flexed to 
130 degrees and extended to 0 degrees.  The assessment was 
mild degenerative joint disease of the left knee.  In 
February 1997, the veteran's left knee flexed to 120 degrees 
and extended to 0 degrees.  The assessment was mild to 
moderate degenerative joint disease of the left knee.  A 
September 1998 record shows that he was seen with complaints 
of left knee pain.  Examination revealed that his left knee 
flexed to 95 degrees and extended to 5 degrees.  X-ray 
examination of his left knee revealed moderate degenerative 
joint disease.  The assessment was degenerative joint disease 
of the left knee.

On VA medical examination in November 1998, the veteran's 
left knee flexed to 110 degrees and extended to 0 degrees.  
His left knee had mild edema and was markedly tender to 
touch.  There was no lateral instability.  X-ray examination 
of his left knee revealed mild degenerative disease.  The 
diagnosis was degenerative arthritis of the left knee with 
chronic pain and limitation of motion.

Prior to August 18, 1997, the Board finds that the objective 
evidence does not show that entitlement to an increased 
rating in excess of 10 percent is warranted.  Although 
positive findings of minimal degenerative changes were noted, 
objective findings associated with the veteran's left knee at 
that time show that the disability more nearly approximated 
the criteria required for a 10 percent rating.  The record 
shows that the veteran's limitation of motion was productive 
of no more than slight impairment.  From 1994 to 1997, 
flexion of the veteran's left knee ranged from 100 to 140 
degrees and extended to 0 degrees.  See 38 C.F.R. § Part 4, 
Plate II, Diagnostic Codes 5260 and 5261.  Additionally, even 
though the veteran complained of difficulty with ambulating, 
there was no evidence of additional impairment due to pain on 
use or due to flare-ups.  DeLuca, supra; 38 C.F.R. §§ 4.10, 
4.40, 4.45.  In fact, no evidence of swelling, deformity, or 
effusion was detected and no complaints of incoordination or 
excess fatigability and movement were noted.  Thus, 
entitlement to an increased evaluation in this regard is not 
warranted.  Id.  

Prior to August 18, 1997, the medical evidence also does not 
show that an increased rating in excess of 10 percent was 
warranted under the Diagnostic Codes of 5257, 5258, and 5262.  
During this time, the veteran's clinical picture showed no 
evidence of recurrent moderate subluxation or lateral 
instability; dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion of the joint; or 
malunion of the tibia and fibula with moderate knee 
disability.  Except for mild degenerative changes, x-ray 
findings were normal and physical examination did not reveal 
evidence of recurrent moderate subluxation or instability or 
malunion of the tibia and fibula.  Further, no evidence of 
swelling, locking, or effusion was present.  Considering the 
foregoing, the evidence shows that entitlement to an 
increased rating in excess of 10 percent prior to August 18, 
1997, is not warranted.

Subsequent to October 1, 1997, the Board observes that an 
evaluation in excess of 20 percent is not warranted for the 
veteran's residuals of a left knee injury under Diagnostic 
Code 5003.  According to Plate II of the VA Schedule for 
Rating Disabilities, the standard range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  In this case, the recent 
evidence shows that veteran's left knee extended to 15 
degrees and flexed to 95 degrees at time his VA examination 
in April 1998.  His left knee then extended to 5 degrees and 
extended to 95 at the time of a VA outpatient examination in 
September 1998; and extended to 0 degrees and flexed to 110 
degrees at the time of his VA examination in November 1998.  
As such, evaluations in excess of 20 percent are not 
warranted for the veteran's residuals of a left knee injury 
under Diagnostic Codes 5003, 5260 or 5261.  Specifically, as 
the recent evidence does not show that his range of left knee 
motion has been limited to at least 15 degrees of flexion, an 
evaluation in excess of 20 percent is unwarranted under Code 
5260.  Likewise, as his left knee motion is not shown to have 
been limited to at least 20 degrees of extension, an 
evaluation in excess of 20 percent is unwarranted under Code 
5261.  Thus, an evaluation in excess of 20 percent is not 
warranted for his residuals of a left knee injury in this 
regard.

It is also observed that, as there has not been any finding 
of ankylosis (bony fixation) relative to the veteran's left 
knee, Diagnostic Code 5256 is not applicable to this case.  

The Board is also of the opinion that an evaluation in excess 
of 20 percent is not warranted for the veteran's service-
connected residuals of a left knee injury under Diagnostic 
Code 5257.  A 30 percent rating under this code requires the 
evidence to show that the veteran has severe recurrent 
subluxation or severe recurrent instability of the left knee.  
The recent evidence does not demonstrate this.  Specifically, 
both the private and VA outpatient treat records show that 
the degenerative arthritis of his left knee was classified as 
mild or moderate.  In addition, the June 1997 and April 1998 
VA examination reports both show that his residuals of a left 
knee disability were classified as mild or moderate.  
Moreover, the most recent VA examination report shows that 
his left knee was stable and that the degenerative joint 
disease of his left knee was classified as mild.  As such, 
the recent evidence does not show that the veteran has severe 
subluxation or severe instability relative to his left knee.  
Thus, an evaluation in excess of 20 percent is not warranted 
for his residuals of a left knee injury under Code 5257.

Further, an evaluation in excess of 20 percent is not 
possible for the veteran's service-connected residuals of a 
left knee injury under Code 5258, as 20 percent is the 
maximum evaluation available under that Code.  An evaluation 
in excess of 20 percent is also not warranted for the 
veteran's service-connected residuals of a left knee injury 
under Diagnostic Code 5262.  An increased evaluation under 
this code provision requires the evidence to show an 
impairment of the tibia and fibula, manifested by malunion, 
with a moderate knee disability.  In this case, the recent 
evidence is devoid of any report or clinical finding of 
malunion of the veteran's left tibia and fibula.  Thus, an 
evaluation in excess of 20 percent is not warranted for his 
residuals of a left knee injury under Diagnostic Code 5262.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veteran's residuals of a left knee injury.  It is noted that 
there is no clinical evidence of objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of higher a evaluation 
under these criteria.  See DeLuca, supra.

Right Iliac and Femoral Artery Occlusion

The schedular criteria for evaluation of diseases of the 
arteries and veins were changed effective January 18, 1998.  
The veteran's service-connected right iliac and femoral 
artery occlusion is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7114 (Arteriosclerosis obliterans) (1999) (previously 
codified at 38 C.F.R. § 4.104, Diagnostic Code 7116 (1997)).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's right iliac and femoral 
artery occlusion under both the old and new rating criteria 
to determine which version is the most favorable to him.

In the present case, the Board notes that the RO evaluated 
this claim under the old regulations in rendering the rating 
decision dated December 1997.  However, the Board notes that 
the RO notified the veteran of the amended regulations in the 
May 1999 SOC and the August 1999 SSOC.  Accordingly, the 
Board's adjudication of the matter will not be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The provisions of Diagnostic Code 7114 in effect prior to 
January 18, 1998, provided that arteriosclerosis obliterans 
was rated under Diagnostic Code 7116, for intermittent 
claudication.  Under this code, a 20 percent rating was 
warranted when there was minimal circulatory impairment, with 
paresthesias, temperature changes, or occasional 
claudication.  A 40 percent rating was assigned for well-
established cases, with intermittent claudication or 
recurrent episodes of superficial phlebitis.  A 60 percent 
rating was warranted when there was persistent coldness of 
extremity with claudication on minimal walking.  A 100 
percent rating was warranted if the intermittent claudication 
was manifested in severe form with marked circulatory changes 
such as to produce total incapacity or to require house or 
bed confinement.  38 C.F.R. § 4.104, Diagnostic Code 7116.

Under the revised criteria of Diagnostic Code 7114, a 20 
percent rating is warranted for claudication on walking more 
than 100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  A 40 percent rating is 
warranted for  claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  A 60 percent rating is 
warranted for claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7114.

The Board notes that, in evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  Thus, in adjudicating the 
veteran's service-connected right iliac and femoral artery 
occlusion, the propriety the rating during the period from 
March 12, 1992, through to the present is now before the 
Board.  Moreover, while the RO has not yet rated this claim 
in light of Fenderson, the veteran was aware of what evidence 
was required for a higher rating.  See Bernard, 4 Vet. App. 
at 384.

Private medical records, dated from June 1988 to February 
1997, from Dr. J. W., show that the pulses in the veteran's 
right lower extremity were absent in September 1995 and 
January 1997.  The impressions were that, overall, his right 
lower extremity problems were stable.

VA outpatient treatment records, dated from April 1993 to 
September 1998, show that the veteran was seen with 
complaints of right hip pain in July 1994.  The assessment 
was degenerative joint disease of the right hip.  A March 
1995 record shows that he was assessed as having moderate to 
mild degenerative joint disease of the right hip.  In August 
1996, an examination of the veteran did not reveal any 
claudication.  The impression was probable traumatic injury 
to right iliac.  In June 1997, he was seen with complaints of 
a constant pain of the right groin area.  The impression was 
right femoral occlusion.

In private medical statement, dated on January 12, 1994, G. 
W., M.D., reported that the veteran had a vascular 
insufficiency in his right leg which caused claudication.

In April 1994 private medical statements, T. G., M.D., 
reported that the veteran had claudication symptoms in his 
right hip area.

In a June 1994 private medical record, Dr. L. reported that 
an examination of the veteran's right hip revealed some lost 
internal rotation and abduction.

In November 1994, statements were received from the veteran's 
wife and friends wherein they indicated that the veteran had 
trouble ambulating, in part, because of an injury to his 
right hip.

In an August 1995 private medical statement, Dr. R. reported 
that the veteran had a lump in his right groin which caused 
him to limp.

On VA medical examination in June 1997, the veteran's right 
groin area was tender.  It was noted that he had mild 
degenerative joint disease of the right hip.

On VA medical examination in September 1997, the veteran's 
right femoral, popliteal and pedal pulses were normal.  The 
examiner reported that the veteran had right iliac and 
femoral artery occlusion.  It was also noted he was unable to 
run or walk for long distances.

On VA medical examination in April 1998, the veteran had 
difficulty flexing his right groin beyond 65 or 70 degrees.  
Internal rotation of 5 caused severe pain.  His right hip 
flexures were 3+/5.  His right knee flexed from 0 to 75 
degrees.  Internal rotation was to 5 degrees and external 
rotation was to 15 degrees.   X-ray examination of his right 
hip revealed mild degenerative joint disease.  The 
impressions were atrophy of the muscles of the quadriceps, 
persistent pain, weak right hip muscles, narrowed articular 
cartilage, limited motion and limited gait.

On VA medical examination in May 1998, the femoral pulses of 
the veteran's right side were absent.  His right lower 
extremity was negative for ischemia.  The impressions were 
vascular disease of the right lower extremity related to a 
traumatic injury and right hip claudication related to a 
traumatic injury.

On VA medical examination in November 1998, the pulsations in 
the veteran's right groin area were decreased.  His right leg 
was warm and pink.  It was noted that he was able to ambulate 
for approximately 100 yards before he experienced pain.  The 
diagnoses were history of right groin injury with secondary 
vascular insufficiency and claudication of the right groin.

On the basis of the foregoing evidence, the Board is of the 
opinion that an evaluation in excess of 20 percent is not 
warranted for the veteran's service-connected right iliac and 
femoral artery occlusion for the period from March 12, 1992, 
to January 11, 1994, under the old schedular criteria of 
Diagnostic Code 7114.  A 40 percent rating under this code 
provision would require the pertinent evidence to show well-
established cases with intermittent claudication or recurrent 
episodes of superficial phlebitis.  In this case, the 
pertinent evidence is devoid of any report or clinical 
finding of claudication or recurrent episodes of superficial 
phlebitis from March 12, 1992, to January 11, 1994.  As such, 
an evaluation in excess of 20 percent is not warranted for 
the veteran's service-connected right iliac and femoral 
artery occlusion for the period from March 12, 1992, to 
January 11, 1994, under the old schedular criteria.

As reported earlier, the schedular criteria for evaluation of 
diseases of the arteries and veins were revised, effective 
January 18, 1998.  In this case, the evidence from March 12, 
1992, to January 11, 1994, is dated some four years prior to 
the date these revisions were made.  Consequently, the Board 
will not evaluate the veteran's service-connected right iliac 
and femoral artery occlusion for the period from March 12, 
1992, to January 11, 1994, under the revised schedular 
criteria of Diagnostic Code 7114.

The Board finds that the veteran's service-connected right 
iliac and femoral artery occlusion warrants a 40 percent 
disability evaluation under the old schedular criteria of 
Diagnostic Code 7114, effective from January 12, 1994.  As 
reported earlier, a 40 percent evaluation under this code 
provision required the evidence to show well-established 
cases with intermittent claudication or recurrent episodes of 
superficial phlebitis.  In this case, the evidence dated 
since January 12, 1994, demonstrates that the veteran has 
been treated for well-established cases of right iliac and 
femoral occlusion and intermittent claudication.  
Specifically, the statements from Dr. G. W., Dr. G. and the 
veteran's wife and friends all show that he has experienced 
claudication since January 12, 1994.  In addition, the VA 
examination reports show that he experienced claudication in 
September 1997 and in May and November 1998.  The Board 
observes that the remainder of the VA and private medical 
records dated since January 12, 1994, do not include any 
reports or findings of claudication.  As such, it appears 
that his claudication has been intermittent since that time.  
Thus, the symptoms associated with the veteran's right iliac 
and femoral occlusion appears to have been productive of 
intermittent claudication since January 12, 1994; therefore, 
a 40 percent evaluation is warranted for his service-
connected right iliac and femoral artery occlusion from 
January 12, 1994, under the old schedular criteria of 
Diagnostic Code 7114.

The Board also concludes that the veteran's overall right 
iliac and femoral artery occlusion symptoms do not warrant an 
evaluation in excess of 40 percent since January 12, 1994, 
under either the old or revised schedular criteria of 
Diagnostic Code 7114.

Under the old criteria of Diagnostic Code 7114, a 60 percent 
rating was warranted when there was persistent coldness of 
extremity with claudication on minimal walking.  In this 
case, as noted above, the evidence dated since January 12, 
1994, shows that the veteran's right iliac and femoral artery 
occlusion disability has been productive of intermittent 
claudication.  However, this evidence is devoid of any report 
or clinical finding that he experienced persistent coldness 
of his right extremity.  Rather, it was noted that his right 
extremity was warm at the time of the most recent VA 
examination in November 1998.  Therefore, an evaluation in 
excess of 40 percent is not warranted for the service-
connected right iliac and femoral artery occlusion under the 
old criteria.

An evaluation in excess of 40 percent is also unwarranted for 
the veteran's right iliac and femoral artery occlusion under 
the revised schedular criteria of Diagnostic Code 7714.  A 60 
percent rating under this provision is warranted for 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  In this 
case, VA examination reports show that he experienced 
claudication in May and November 1998.  However, these 
reports do not include any findings that his claudication 
occurred when he walked less than 25 yards.  Instead, the 
most recent VA examination report shows that he was able to 
ambulate for approximately 100 yards before he experienced 
pain.  In addition, these reports do not show that he had a 
right ankle/brachial index of 0.5 or less or, as noted 
earlier, persistent coldness of the right extremity.  
Consequently, an evaluation in excess of 40 percent is 
unwarranted for the service-connected right iliac and femoral 
artery occlusion under the revised criteria.

Additional Matters

The Board has considered rating the veteran's residuals of a 
left knee injury and right iliac and femoral artery occlusion 
on an extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1), which permits adjusting a rating in an 
exceptional or unusual case where application of the 
schedular criteria are impractical.  In this case, the 
pertinent evidence of record does not show that the veteran 
has been hospitalized frequently for his residuals of a left 
knee injury or right iliac and femoral occlusion.  In 
addition, it does not show that these disabilities have 
caused a marked interference with employment.  Thus, the 
evidence reflects that the overall disability picture does 
not rise to a level which would warrant evaluations in excess 
of the above-discussed assigned ratings for the residuals of 
a left knee injury or right iliac and femoral occlusion.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign higher disability 
evaluations than those set forth above.

II.  Service Connection

The veteran contends that he has bronchitis and that it is of 
service origin.  Thus, he maintains that service connection 
is warranted for bronchitis.  Service connection may be 
granted for disability resulting from chronic disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Before reaching the merits of this claim, the threshold 
question is whether he has presented evidence that his claim 
of service connection is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
well-grounded claim is a plausible claim, meritorious on its 
own or capable of substantiation.  Id. at 81.  An allegation 
alone is not sufficient; the appellant must submit evidence 
in support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and a nexus shown between the in-
service disease or injury and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records show that clinical 
evaluations of his lungs and chest revealed normal findings 
at the time of his July 1944 service entrance examination.  
In February 1945, he was diagnosed as having nasopharyngitis.  
His October 1945 service separation examination shows that 
clinical evaluations of his lungs and chest revealed normal 
findings.

On VA medical examination in May 1967, the veteran reported 
that he experienced shortness of breath.  It was noted that 
this was probably cardiac in origin.  An examination of his 
respiratory system did not reveal any abnormalities.

On VA medical examination in November 1969, the veteran 
reported that he experienced shortness of breath.  A clinical 
evaluation of his respiratory system revealed normal 
findings.

Private medical records, dated from February 1987 to February 
1993, from R. W., M.D., show that the veteran was diagnosed 
as having bronchitis in May 1989.

Private medical records, dated from May to June 1989, from 
Dr. J. W., show that the veteran was assessed as having 
asthmatic bronchitis.

In an August 1995 private medical statement, Dr. R. reported 
that he had never treated the veteran for bronchitis prior to 
service, but that the veteran had been treated for bronchitis 
on many occasions since his service separation.

In a March 1997 private medical statement, Dr. R. reported 
that the veteran had some bronchial trouble.

VA outpatient treatment records show that, in August 1997, 
the veteran reported that he had experienced frequent 
episodes of bronchitis over the years.  It was noted that his 
bronchitis was recent.  In November 1997, he was assessed as 
having chronic bronchitis.

Upon close review of the claims folder, the Board finds that 
the veteran's claim of service connection for bronchitis is 
well grounded under 38 U.S.C.A. § 5107(a), as it is plausible 
under the circumstances of this case.  Murphy, 1 Vet. App. at 
78.  Specifically, as reported earlier, the veteran contends 
that he has bronchitis and that it is of service origin.  His 
claim is plausible as the evidence includes an August 1995 
statement from Dr. R. wherein he reported that he had never 
treated the veteran for bronchitis prior to service, but that 
the veteran had been treated for bronchitis on many occasions 
since his service separation.  

VA has a duty to assist.  As reported earlier, in November 
1994, a statement was received from the veteran's wife 
wherein she indicated that that he received SSA disability 
benefits.  However, as the veteran has not indicated that 
there are any SSA records in existence which pertain to his 
bronchitis, there is no basis for further development of the 
record to obtain records from SSA.  See Brock, 10 Vet. App. 
at 155.  Review of the record shows that the evidence needed 
to render an equitable disposition of the veteran's claim has 
been obtain.  The VA has fulfilled its duty to assist and any 
additional development would be futile.  

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Considering this claim on the merits, however, the Board 
finds that the veteran's claim of service connection for 
bronchitis must be denied.  As noted earlier, service 
connection may be granted for disability resulting from 
chronic disease or injury incurred in or aggravated by active 
service.  See 38 C.F.R. § 3.303.  In this case, the evidence 
does not establish that the veteran's bronchitis was incurred 
in service.  In particular, while his service medical records 
show that he was diagnosed as having nasopharyngitis in 
February 1945, these records are totally devoid of any report 
or clinical finding of bronchitis.  His lungs and chest were 
also shown to be clinically normal at the time of his October 
1945 service separation examination.  In addition, while 
post-service VA medical records show that he was diagnosed as 
having bronchitis, such diagnoses were rendered more than 
fifty years after his separation from service.  Moreover, 
none of the post-service VA medical records establish any 
causal link or nexus between his bronchitis and his period of 
service.  The Board is aware that these records include a 
notation that the veteran had experienced frequent episodes 
of bronchitis over the years.  However, this notation was 
based upon a history provided by the veteran and still fails 
to specifically relate his bronchitis to period service.  
Furthermore, another notation reflects that his bronchitis 
was recent.  Although the August 1995 statement from Dr. R. 
tends to establish a relationship between the veteran's 
bronchitis and his period of service, the remaining records 
do not.  Instead, they reflect that he was diagnosed as 
having bronchitis no earlier than 1989, more than four 
decades after his service separation.  Moreover, none of 
these records establishes a causal link or nexus between his 
bronchitis and his period of service.  As such, the evidence 
of record does not demonstrate a causal link or nexus between 
the veteran's bronchitis and his period of service.  While 
the Board is sympathetic to the beliefs of the veteran, his 
claim of service connection for bronchitis must be denied.

The Board has carefully considered the contentions of the 
veteran regarding the etiology of his bronchitis.  However, 
as a layman, he is not qualified to render such an opinion as 
to medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Given the foregoing, the preponderance of the evidence is 
against the veteran's claim and is not in equipoise.  Service 
connection for bronchitis is not warranted; thus, the appeal 
is denied.  38 U.S.C.A. §§ 1110, 5107(b); Gilbert, supra; 
38 C.F.R. § 3.303.


ORDER

An evaluation in excess of 10 percent for residuals of a left 
knee injury prior to August 18, 1997, is denied.

An evaluation in excess of 20 percent for residuals of a left 
knee injury after October 1, 1997, is denied.

An evaluation in excess of 20 percent for right iliac and 
femoral artery occlusion from March 12, 1992, to January 11, 
1994, is denied.

Entitlement to an increased evaluation of 40 percent for 
right iliac and femoral artery occlusion from January 12, 
1994, is granted, subject to the law and regulations 
governing the payment of monetary awards.

Service connection for bronchitis is denied.


REMAND

As reported earlier, the veteran took exception to the RO's 
May 1999 denial of his claim for an increased rating for 
right ear hearing loss.  A SOC, however, has not yet been 
issued, as required by law.  38 U.S.C.A. § 7105(d) (West 
1991).

In cases where a NOD is filed with an adverse rating 
decision, the claimant is entitled to an informative SOC.  
Failure to provide such is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a) (1999); See Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995); see also Archbold v. Brown, 9 
Vet. App. 124, 130 (1996).

Accordingly, this issue is REMANDED for the following action:

The RO should prepare and send the 
veteran and his representative a SOC 
regarding the issue of entitlement to an 
increased evaluation for right ear 
hearing loss.  The veteran must be 
advised of the time limit for the 
submission of a substantive appeal for 
this issue.  Thereafter, if this issue is 
perfected by a timely filed substantive 
appeal, the case should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 



